This suit was instituted by the county of Dallas to recover of H. F. Lively $675, alleged to have been improperly and illegally received by him as remuneration for ex-officio services as county judge; the same having been duly allowed him by order of the commissioners' court of said Dallas county, and duly indorsed on the minutes of, said court. A trial was had, and a judgment duly entered for the appellee Lively.
This case was certified by us to the Supreme Court of Texas, and the question certified was answered by that court May 28, 1914 (167 S.W. 219). The Supreme Court held in effect that H. F. Lively's receipt of said money was not improper nor illegal, and that the lower court correctly so held. The answer of the Supreme Court was based upon the conclusion of facts as found by this court, and which are copied in the Supreme Court's opinion, and here referred to.
But one question is involved, and, that one being answered by the Supreme Court favorably to the contention of Lively, the judgment is affirmed.